Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the Amendment and Remarks filed on 10/5/2021.  Claims 1-10 and new claim 11 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park, US Pub. No.20150134861 in view of Beerana et al., US Pub. No.20170264687.
As to claims 1 and 10, Park discloses an information processing apparatus comprising: a processor configured to receive, from a first user, data and data identification information for identifying the data (processing a cloud file access request for one of the
plurality of storages, see [0075] to [0076), generate association information that associates the data identification information with cloud-storage identification information for identifying a cloud storage for storing the data from among a plurality of cloud storages (storing the data in the cloud storage 
Park does not specifically disclose when the first user sends a request to search for the data, the processor receives the data identification information from the first user, and uses the association information to obtain attribute information of the data from the cloud storage and the attribute information of the data is identified by using association identification associating the cloud storage associated with the data identification information.  However, Beerana discloses when the first user sends a request to search for the data, the processor receives the data identification information from the first user, and uses the association information to obtain attribute information of the data from the cloud storage and the attribute information of the data is identified by using association identification associating the cloud storage associated with the data identification information (implementing the  application for searching for information for the present user, across all of the user's cloud storage accounts. In that case, search transformation logic  transforms the search request into multiple independent storage system-specific requests that can be executed against the interfaces  for the various different cloud-based storage systems 116-118 that are to be searched, see [0035] to [0037]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Beerana’s teachings into the computer system of Park to process user data information because it would have identified the operation that is to be performed on the relevant cloud-based storage systems.

As to claim 2, Park discloses wherein the processor is configured to present the attribute information to the first user (see [0040] to [0045)).



As to claim 4, Park discloses that the processor is configured to, in response to a second, different user requesting the association information, present the association information to the second user upon a determination that the association information is permitted to be shared with the second user (setting information for sharing with user groups, see [0077] to [(0081)).

As to claim 5, Park discloses that the association information further includes association between the data identification information and sharing permission information, the sharing permission information indicating whether the data is permitted to be shared with the second user, and wherein the processor is configured to determine, based on the sharing permission information, whether the association information is permitted to be shared with the second user (see [0077] to [0081]).

As to claim 6, Park discloses wherein the association information further includes association between the data identification information and disclosure restriction information of which disclosure to the second user is restricted, and wherein the processor is configured to present, to the second user, only a portion of the association information other than the disclosure restriction information (see [0077] to [0081)]).

As to claim 7, Park discloses receiving a request for the association information from a second, different user, and determine whether the association information is permitted to be shared with the second 

As to claim 8, Park discloses wherein the processor is configured to, in response to the data stored in the cloud storage being changed, change the association information in accordance with the change (see [0064] to [0072]).

As to claim 9, Park discloses the association information further includes association between the data identification information and registration information for the cloud storage, and wherein the processor is configured to, in response to the registration information being changed, change the registration information associated with the data identification information in the association information (see [0064] to [0072]). 

As to claim 11, Park does not specifically disclose wherein the association information includes a password for logging in the cloud storage.  However, Beerana discloses wherein the association information includes a password for logging in the cloud storage (implementing provide parameters for communicating with other computers and include items such as GPRS parameters, SMS parameters, connection user names and passwords, see [0059] to [0060]).  It would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Beerana’s teachings into the computer system of Park to process user data information because it would have identified the operation that is to be performed on the relevant cloud-based storage systems.

Response to Arguments
Applicant’s arguments, filed 10/05/21, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Beerana et al., US Pub. No.20170264687.

               Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.          Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936.
The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00
P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.




/KHANH Q DINH/Primary Examiner, Art Unit 2458